Citation Nr: 1111590	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement for service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran had active military service from February 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify at a videoconference hearing on June 22, 2010.  However, in a written statement received in June 2010, the Veteran's representative noted the Veteran's desire to withdraw his hearing request.  In lieu of a hearing, the Veteran's representative submitted the written statement.  Thus the Veteran's hearing request is withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary for additional notice and further evidentiary development.  Specifically, throughout the current appeal, the Veteran has contended that he has a psychiatric disorder resulting from an in-service sexual assault.  

The Board acknowledges that service treatment records do not reflect, or confirm, the Veteran's contentions of a sexual assault.  Further, the Board notes that the evidence of record does not indicate that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), and he does not so allege.  As alluded to above, however, the Veteran contends that he has a psychiatric disorder (other than PTSD) as a result of a sexual assault that had occurred during his active duty.  Currently, there is no precedent or regulations that govern this theory of the Veteran's claim.  Under these circumstances the Board will implement 38 C.F.R. § 3.304(f)(4) (2010), the regulations that pertain to a diagnosis of PTSD due to an in-service sexual assault, to accord the Veteran proper notice in his claim.

According to that relevant regulation, VA may not deny a claim that is based on an in-service sexual assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior change may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

As previously noted herein, the Veteran's service treatment records are negative for the purported sexual assault.  Accordingly, on remand, the Veteran must be advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his purported in-service event (sexual assault) and that he may furnish this type of evidence or advise VA of potential sources of such evidence, in accordance with 38 C.F.R. § 3.304(f)(4) (2010).

In addition, VA must assist the Veteran in obtaining any alternative evidence necessary to substantiate his claim.  Such efforts include assisting the Veteran in obtaining evidence from alternative sources identified by the Veteran, as well as attempting to obtain any unit or personnel records that might verify the Veteran's claimed in-service stressor, if the Veteran provides sufficient information for the RO to be able to do so.

Moreover, the Board notes that service treatment records do not reflect psychiatric problems at the Veteran's entrance or indeed until January 1981, when he was referred for a psychological examination.  A referral was recommended after he had returned from an unauthorized absence.  [The Veteran noted that he had taken an unauthorized absence before the ship had left port because he was claustrophobic and was fearful of being in such tight spaces.]  

In February 1981, the Veteran was examined after having a panic attack and passing out.  The Veteran told the examiner that he was claustrophobic and could not be on a ship because he felt closed in.  The examiner found no merit to the Veteran's claim of claustrophobia.  In support of this conclusion, the examiner noted that the Veteran had no prior history of any psychiatric problems, including claustrophobia.

Rather, the Veteran was diagnosed with a borderline personality disorder after further psychological examination in February 1981.  The examiner noted that the Veteran had a self-reported history of anxiety attacks before joining the Navy and visual hallucinations since he was fifteen.  The examiner questioned the Veteran's claim that he suffered from visual hallucinations.  

In March 1981, the Veteran was referred for another psychological examination after returning from a second unauthorized absence.  According to the evaluation note, the examiner believed that the Veteran's behavior was "most likely . . . a manipulative [gesture] to get off the ship and out of the Navy."  [The Veteran had reiterated that his unauthorized absences were due to his anxieties of being on a ship.]  The examiner opined that the Veteran had a manipulative personality disorder.  

The Veteran was discharged from active duty in March 1981 after a determination had been made that he was not suitable for service.  Post-service private and VA treatment records include various psychiatric diagnoses, including a major depressive disorder, a mood disorder, and recurrent major depression.  

Based on this evidentiary posture of in-service and post-service psychiatric problems, the Board believes that, on remand, the Veteran should be afforded a VA examination.  The purpose of the examination conducted on remand is to determine the etiology of any chronic psychiatric disability diagnosed on evaluation.  Of particular importance to the Board in this matter is the fact that, at a June 2010 private examination, the examining physician, who diagnosed the Veteran with "major depression, recurrent severe with psychotic features," also opined that the Veteran's "[current] condition is found connected with events while on active duty in the United States Navy."  However, a July 2008 VA outpatient treatment record notes that the Veteran's depression is secondary to his back pain.  [Service connection has not been granted for a back disability.]  See 38 C.F.R. § 3.159(c)(4) & McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran written correspondence informing him: 

(A) of his opportunity to submit other forms of evidence of his purported in-service sexual assault, such as lay testimony; statements from service medical personnel; "buddy" certificates or affidavits; employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom he may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations; 

(B) that sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his personal assault stressor, and that he may furnish this type of evidence or advise VA of potential sources of such evidence; and 

(C) that examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2.  After receipt of any information or evidence from the Veteran pursuant to paragraph (1) of this Remand, assist him in obtaining any alternative evidence necessary to substantiate his claim.  This includes assisting the Veteran in obtaining evidence from alternative sources that he identifies, as well as attempting to obtain any unit records that might verify his claimed in-service stressor, if he provides sufficient information to do so.

3.  Also, after securing any necessary release forms where necessary, obtain and associate with the claims folder copies of previously unobtained records of psychiatric treatment that the Veteran has received after his separation from service.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  Request, and associate with the claims folder, the Veteran's personnel records.  If these documents are not available, that fact should be annotated in the claims file.

5.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any chronic psychiatric disability diagnosed on evaluation.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  All pertinent psychiatric pathology found on evaluation should be annotated in the examination report.  

For any chronic psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  

Complete rationale should be given for all opinions expressed.

6.  Following completion of the above, re-adjudicate the issue of entitlement to service connection for psychiatric disability.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


